Citation Nr: 1231567	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

In a July 2012 post-remand brief, the Veteran's representative raised the issue of entitlement to an earlier effective date for the award for a total rating based on individual unemployability.  Herein, the issue for consideration is entitlement to a total rating based on individual unemployability and, thus, an effective date has not yet been assigned.  As such, the Board finds that the earlier effective date claim raised by the Veteran's representative is premature and will not be referred to the RO for development and adjudication.


FINDINGS OF FACT

1.  Service connection is currently in effect for a right hip disability, with a 50 percent rating; status post total left knee arthroplasty, with a 30 percent rating; status post total right knee arthroplasty, with arthritis, with a 30 percent rating; diabetes mellitus, type II, with a 20 percent rating; left lower extremity peripheral neuropathy, with a 20 percent rating; right lower extremity peripheral neuropathy, with a 20 percent rating; and erectile dysfunction, with a non-compensable rating.

2.  The Veteran is precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

A total disability rating for compensation purposes based on individual unemployability is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating above-captioned claim.  This is so because the Board is the benefits sought on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from April 1966 to March 1968.  In November 2002, he submitted a claim of entitlement to a total rating based on individual unemployability (TDIU).  The extensive adjudicative history associated with this claim need not be repeated here.  It is sufficient to state that the Veteran's claim was most recently remanded by the Board in September 2010 for contemporaneous adjudication of an inextricably intertwined issue and for further development.  Because the Board is granting the full benefit sought on appeal herein, the issue of whether the RO substantially complied with the directives of the Board's September 2010 remand is moot.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, prior to the RO remitting the Veteran's above-captioned claim to the Board for further appellate review, the RO issued an April 2012 supplemental statement of the case wherein the denial of the Veteran's claim was continued.  Subsequently, the Veteran submitted two relevant opinions from private doctors without a contemporaneous waiver of RO review.  Generally, "[a]ny pertinent evidence submitted by the [Veteran] or representative...must be referred to the [RO] for review, unless this procedural right is waived...or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304 (2011).  As the Board is granting the full benefit sought on appeal, remanding the Veteran's claim to the RO for consideration of the evidence submitted after the April 2012 supplemental statement of the case was issued is not warranted.  Id.  As such, the Board will address the merits of the Veteran's claim herein.

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

At present, service connection is in effective for a right hip disability, with a 50 percent rating; status post total left knee arthroplasty, with a 30 percent rating; status post total right knee arthroplasty, with arthritis, with a 30 percent rating; diabetes mellitus, type II, with a 20 percent rating; left lower extremity peripheral neuropathy, with a 20 percent rating; right lower extremity peripheral neuropathy, with a 20 percent rating; and erectile dysfunction, with a non-compensable disability rating.  As such, service connection is in effect for multiple disabilities, one of which has been assigned a rating of 40 percent or more.  Further, the Veteran's other service-connected disabilities have been assigned sufficient ratings to bring his combined rating to 70 percent or more.  Accordingly, the Veteran's service-connected disabilities meet the schedular percentage requirements as described above.  38 C.F.R. § 4.16(a).  Consequently, the salient issue is whether the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment commensurate with his education and employment history.  

In his November 2002 claim, the Veteran indicated that he had worked at a farming and lawn care equipment manufacturer from July 1974 to December 1983, and from January 1987 to March 2002, during which he performed "factory work," including on an assembly line.  He further indicated that he left this position due to disability, and that he had not sought employment since.  Additionally, the Veteran stated that he graduated from high school, did not attend college, and did not have any additional education or training before or after becoming too disabled to work.

Records associated with the Veteran's application for Social Security disability benefits demonstrated that he complained symptoms associated with his knees.  He also provided descriptions for the work he performed at the farming and lawn care equipment manufacturer.  Specifically, the Veteran worked as a Fork Lift Operator for 3 years; a Machinist for 9 years; a "Utility Worker" for an unstated period of time; and an Automotive Salesperson, also for an unstated period of time.

Based on the Veteran's level of education, his work history, and his level of disability, in November 2002, the Social Security Administration rendered an opinion favorable to the Veteran.  Therein, after reviewing the Veteran's occupational history, the Social Security Administration discussed the issue of the transferability of the Veteran's skills to sedentary work.  Database searches indicated "insufficient number of sedentary jobs for [the Veteran] to transfer to."  Of the sedentary jobs located, none was related to the Veteran's work history and, thus, "a decision of disability [was] indicated."  

According to a May 2001 private treatment report, the Veteran's endorsed working 10-hour days with his farming and lawn care equipment manufacturer.  He requested that the medical provider, K.D.M., D.O., F.A.A.I.M., give him a handicap parking permit.  Dr. K.D.M. stated that he could not do so "in good conscience."

An August 2001 private treatment report demonstrated that the Veteran had been driving a fork truck for the previous 3 weeks, after which he was experiencing neck and back pain.

A March 2002 private treatment report demonstrated that the Veteran had retired from his position at the farming and lawn equipment manufacturer.  The reasoning underlying his retirement was not discussed.

The Board found several opinions of record wherein the issue of the Veteran's employability was addressed:  two from S.M.O., D.O., M.S., CPT, MC, dated in August 2002 and November 2002; one from a September 2008 VA examiner; one from a February 2011 VA examiner, with an October 2011 addendum; one from Dr. K.D.M., dated in April 2012; and one from a private doctor, J.E.C., M.D., F.A.C.S., also dated in April 2012. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In an August 2002 letter, Dr. S.M.O. stated that the Veteran was a long time employee of a farming and lawn care equipment manufacturer.  The doctor stated that the Veteran had "numerous" musculoskeletal complaints, most of which involved his knees and severe degenerative disease.  The Veteran was described as "very symptomatic," and, based on his symptoms, he was unable to work.  Dr. S.M.O. then discussed then recent work-place injury involving the Veteran's right ring finger, before opining as follows:

At this time, with the severe symptoms in his knees, it is my belief that [the Veteran] is totally and permanently disabled from any and all occupations at [the farming and lawn care equipment manufacturer].

Dr. S.M.O.'s August 2002 letter included a discussion of nonservice-connected, post-service injuries.  Further, the doctor's opinion was limited to whether the Veteran was able to work at any position within his current employer, not the Veteran's general capacity for employment.  Moreover, Dr. S.M.O. referenced the Veteran's musculoskeletal complaints and severe degenerative disease, but did not clarify whether either related to only service-connected disabilities.  As such, the Board finds that no probative value can be assigned to Dr. S.M.O.'s August 2002 opinion.

In a November 2002 letter, Dr. S.M.O. again stated that the Veteran was a long time employee of a farming and lawn care equipment manufacturer and that he had a history of bilateral knee pain, status post multiple surgeries.  The doctor then opined:

As a result of continued leg symptoms, [the Veteran] has been assigned restrictions, which result in limited ability to kneel, squat, crouch, crawl or climb.  These disqualify him from all job classifications within [his employer] and as a result of these restrictions, which have not been able to be accommodated by [his employer], he is off work.

Although Dr. S.M.O.'s opinion did not address all of the Veteran's service-connected disabilities, the inclusion of additional service-connected disabilities would only serve to bolster the conclusion reached.  However, Dr. S.M.O. did not deliver a specific opinion about the Veteran's general employability, only that he was not able to perform the work associated with any position with his current employer due to restrictions based on symptoms associated with his service-connected knee disabilities.  While instructive as to the limits of the Veteran's ability to perform certain tasks associated with employment, the Board assigned limited probative value to Dr. S.M.O.'s November 2002 opinion because it did not specifically pertain to the Veteran's general employability.

In September 2008, the Veteran underwent a VA examination.  After a thorough clinical examination, the examiner opined with respect to the Veteran's employability as follows:

The [V]eteran['s] service connected right knee disorder would severely reduce the [V]eteran's ability to perform the job/s that he has performed in the past [for his employer].  The [V]eteran would require sedentary work.  He would require training for such work as he has not performed it in the past.

The Veteran's diabetes does not represent an [sic] large barrier to his employment.  He would require the ability to ear regular meals and would at most have no to perform extensive physical exertion, but this is already precluded by his knee.

The [V]eteran's service connected sciatic nerve impingement with degenerative disease present in the lumbar spine (on review of the [claims] file) would require that the [V]eteran not be required to lift objects more than 5 pounds, but this is already precluded by the extensive degeneration of his right knee.  Due to back discomfort, the [V]eteran would require the ability to change his position frequently and have a chair which provided ergonomic lumbar support.

The examiner stated that his opinion was based on his experience as a clinician and knowledge of degenerative disease, and was supported by his physical examination and records review.  As discussed above, service connection has not been granted for sciatic nerve impingement associated with a lumbar spine disorder.  Indeed, at the time of this examination, service connection for a back disorder had been specifically denied.  Further, service-connected was in effect for peripheral neuropathy associated with service-connected diabetes mellitus, type II.  As such, the Board finds that no probative value can be assigned to the September 2008 VA examiner's opinion as it was predicated on an incorrect or incomplete factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

In February 2011, the Veteran underwent a general medical examination.  During the examination, the Veteran's relevant medical history was extensively reviewed and a thorough clinical examination was administered.  Ultimately, the examiner opined as follows:

After review of the [V]eteran's pertinent records ([claims] file and [service treatment records]) as well as most current medical examinations, diagnostics, and consults; with review and examination of the [V]eteran and in light of most pertinent and credible medical information and sources;

It is as least as likely as not that the [V]eteran meets the criteria to be considered solely and medically unable to seek and maintain gainful employment.

(Capitalization omitted).  Despite this opinion, the examiner cited to a Social Security Administration definition for "levels and exertion at work/occupations," concluding that the Veteran "should be able to perform:  skilled and unskilled sedentary and light duty work."  The examiner referenced guidelines per the Federal Code Title 38 and those set forth by the American College of Occupational and Environmental Medicine as well as the American Board of Independent Medical Examiners.  The examiner further referenced an online VA resource concerning the definition of TDIU.

Given the internally conflicting nature of the examiner's February 2011 opinion, the RO sought clarification.  In October 2011, the examiner stated that there was a typographical error in the February 2011 opinion, and that the opinion should read as follows:

It is less likely that the [V]eteran meets the criteria to be considered solely and medically unable to seek and maintain gainful employment...[T]he [V]eteran should be able to perform:  skilled and unskilled sedentary and light duty work.

(Capitalization omitted).  In rendering this opinion, the examiner again cited to the Social Security Administration definition for "levels and exertion at work/occupations."

Although the February 2012 VA examiner reviewed the Veteran's relevant medical history, performed a thorough clinical examination, and cited to relevant sources of information, no underlying rationale was provided for the opinion rendered.  Articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, the Board finds that the February 2011 VA examination, with October 2011 addendum, is inadequate and, thus, not probative as to the salient question presented by the Veteran's claim at issue herein.  

Although the Board found that the February 2011 VA examination, with October 2011 addendum, was inadequate, this finding is limited to the examiner's opinion, not the information elicited during the examination.  During the February 2011 VA examination, the Veteran reported that he had worked for a farming and lawn care equipment manufacturer for 26 years before retiring in 2000 "due to the knee conditions and multiple surgeries."  The Veteran reported that he subsequently worked on a part-time basis at a golf course and on a part-time basis at an automotive parts supplier, but that he had not worked at all for the previous 18 months.

In an April 2012 letter, Dr. K.D.M. opined that the Veteran was unemployable "because of multiple joint replacements, pain, and chronic instability."  The April 2012 letter did not include a discussion of any clinical findings underlying the delivered opinion; however, the evidence of record included private treatment reports, dated from November 2003 to February 2011, demonstrating that the doctor treated the Veteran for his service-connected disabilities, among other disorders.  Presumably, the April 2012 opinion was predicated on this documented history of treatment.  With this said, the Board assigned a discounted probative value to Dr. K.D.M.'s April 2012 opinion because there was no specific discussion as to how multiple joint replacements, pain, and chronic instability influenced the Veteran's ability to obtain and retain substantially gainful employment.  Id.

In another April 2012 letter, Dr. J.E.C. stated that he had treated the Veteran for orthopedic issues since 2005.  After briefly discussing the Veteran's orthopedic treatment history, the doctor opined as follows:

[The Veteran], because of his multiple surgeries and numerous musculoskeletal problems and arthritic problems involving his back as well as both upper and lower extremities, is totally disabled from any fulltime employment, whether sitting, standing, walking, bending, or lifting.  He should be considered totally disabled from any kind of fulltime employment.

As discussed above, the Veteran is not currently service-connected for a back disorder.  In fact, service-connection for a back disorder has been specifically denied.  Because Dr. J.E.C.'s April 2012 opinion included consideration of a disorder for which service connection has not been granted, the Board finds that no probative value can be assigned thereto.  38 C.F.R. § 4.16(a).  

Although neither opinion is overwhelming, the Board is persuaded by Dr. S.M.O.'s November 2002 letter and Dr. K.D.M.'s April 2012 letter for the reasons stated above.  The Board assigned each of these opinions less than full probative value due to inadequacies contained therein.  Despite this, both of the opinions were more probative than the other opinions of record.  Schoolman, 12 Vet. App. at 310-11; Winsett, 11 Vet. App. at 424-25.  Based on these opinions, and with consideration of the other evidence of record and a generous application of the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, TDIU is warranted.


ORDER

TDIU is granted, subject to the laws and regulations governing the award of the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


